Citation Nr: 0414644	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  94-24 415	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
low back disorder.

2.  Entitlement to a rating in excess of 20 percent for 
chronic subluxation of the left ankle.

3.  Entitlement to an initial compensable rating from 
February 2, 1994, through October 28, 1994, for left knee 
strain with arthritis.

4.  Entitlement to a rating in excess of 10 percent for left 
knee strain with arthritis from October 29, 1994 through the 
present.  

5.  Entitlement to a total compensation rating on the basis 
of individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, had National 
Guard service from December 1963 to December 1969.  He had 
several verified periods of Active Duty for Training.

This case was previously before the Board of Veterans' 
Appeals (Board) in August 2000 and March 2003.  Each time it 
was remanded for further development.  Following the 
requested development, the Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania, raised the veteran's rating for 
his service-connected left knee disability from 
noncompensable to 10 percent disabling.  The effective date 
of that increase was October 29, 2003.  The RO&IC confirmed 
and continued its denials of entitlement to service 
connection for a chronic acquired low back disorder, a rating 
in excess of 20 percent for chronic subluxation of the left 
ankle, and a TDIU.  Thereafter, the case was returned to the 
Board for further appellate action.

With respect to the increased rating claim, the assignment of 
the 10 percent evaluation for the veteran's left knee 
disability did not represent a full grant of benefits.  
Rather, it resulted in separate issues relating to his 
appeals for increased ratings.  That is, the veteran's appeal 
continued in regard to his claim of entitlement to an initial 
compensable rating from February 2, 1994, through October 28, 
2003, for left knee disability.  



His appeal also continued in regard to his claim of 
entitlement to a rating in excess of 10 percent from 
October 29, 2003, through the present for that disability.  
Therefore, each of those issues will be considered below.

In a statement, dated in February 2003, the veteran raised 
contentions to the effect that service connection was 
warranted for hypertension and diabetes, primarily as a 
result of his service-connected disabilities.  Those claims 
have not been certified to the Board on appeal nor have they 
otherwise been developed for appellate purposes.  

Therefore, the Board has no jurisdiction over those claims 
and they will not be considered below.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2003).  They are referred to 
the RO&IC, however, for appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

As to the issue of entitlement to a TDIU, this appeal is 
REMANDED to the RO&IC via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The probative and competent evidence of record 
establishes that veteran has a chronic acquired low back 
disorder which is causally related to service-connected 
chronic subluxation of the left ankle and left knee strain 
with arthritis.  

2.  Chronic subluxation of the left ankle is productive of no 
more than moderate impairment.  

3.  From February 2, 1994, through April 4, 2001, left knee 
strain with arthritis was manifested primarily by complaints 
of pain, occasional flare-ups, swelling behind the knee with 
prolonged walking, and a range of left knee motion from zero 
to at least 135 degrees.  


4.  From April 5, 2001, through the present, left knee strain 
with arthritis has been productive of no more than mild 
impairment.


CONCLUSIONS OF LAW

1.  A chronic acquired low back disorder is proximately due 
to or the result of service-connected chronic subluxation of 
the left ankle and left knee strain with arthritis.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310(a) (2003).

2.  The criteria for a rating in excess of 20 percent for 
chronic subluxation of the left ankle have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5262 (2003).

3.  From February 2, 1994, through April 4, 2001, the 
criteria for a compensable rating for left knee strain with 
arthritis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, DC 5010-5257 (2003).

4.  From April 5, 2001, through October 28, 2003, the 
criteria for an increased (compensable) 10 percent evaluation 
for left knee strain with arthritis were met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, DC 5010-5257 (2003).

5.  From October 29, 2003, through the present, the criteria 
for an evaluation in excess of 10 percent for left knee 
strain with arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5010-5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Preliminary Matter: Duties to Notify & to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  That law also eliminated 
the concept of a well-grounded claim and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  38 
U.S.C.A. § 5107.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2003)).  

By virtue of information contained in the RO&IC rating 
decisions in June 1993 and December 1993, Board's remands, 
the Statements of the Case (SOC's), the Supplemental 
Statements of the Case (SSOC's), and letters, dated in 
November 2001 and May 2003, the veteran and his 
representative were notified of the evidence necessary to 
substantiate his claims of entitlement to service connection 
for low back disability and entitlement to increased ratings 
for chronic subluxation of the left ankle and for left knee 
disability.  Indeed, the SSOC issued in January 2004 sets 
forth the provisions of 38 C.F.R. § 3.159.  Those provisions 
informed the veteran of what evidence and information VA 
would obtain for him, with specific references to such 
materials as government reports and medical records.  

The RO&IC also explained what information and evidence the 
veteran needed to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The following evidence has been received in support of the 
veteran's appeal:  a service medical record showing the 
veteran's left ankle injury; reports of examinations 
performed by VA in June 1973, February 1974, July 1985, 
February 1987, February 1988, November 1990, May 1993, March 
1994 (and addendum dated in April 1994), February 1996, July 
and October 1997, February and September 1998, April and 
December 2001 (and addenda dated in February and March 2002), 
and November 2003; records reflecting the veteran's treatment 
at the VA from March 1974 through July 2003; reports from 
LBB, MD, dated in April 1985 and October 1986; a report from 
DTD, MD, dated in November 1987; reports from the MRI Imaging 
Center, dated in August 1995; a June 2001 report from MJM, 
DPM; a newspaper article, received in November 2001; reports 
from ADJ, MD, dated from December 2002 through June 2003; the 
veteran's records from the Social Security Administration; a 
report from MN, MD, dated in February 2004; and a report from 
LAK, MD, dated in March 2004.  

Finally, the Board notes that the veteran has been informed 
of his right to have a hearing in association with his 
appeal; however, to date, he has declined to exercise that 
right.  

After reviewing the record, the Board finds that the RO&IC 
has met its duty to assist the veteran in the development of 
his claims of entitlement to service connection for low back 
disability and for increased ratings for his chronic 
subluxation of the left ankle and for his left knee 
disability.  In fact, with respect to those claims, it 
appears that all relevant evidence identified by the veteran 
has been obtained and associated with the claims folder.  In 
this regard, it should be noted that he has not identified 
any outstanding evidence (which has not been sought by the 
VA) which could be used to support any of those issues.  As 
such, there is no reasonable possibility that further 
development would unearth any additional relevant evidence.  

Indeed, such development would serve no useful purpose and, 
therefore, need not be performed in order to meet the 
requirements of the VCAA.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

However, as noted in this case, the initial actions of the 
agency of original jurisdiction had been issued in June and 
December 1993, prior to its advising of the veteran of 
enactment of the VCAA in May 2003.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudications denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice in cases such as this, where appeal from an initial 
decision was perfected prior to enactment of the VCAA, 
however, would be to vacate all prior adjudications, as well 
as to nullify the notice of disagreement and substantive 
appeal that were filed by the appellant to perfect the appeal 
to the Board.  This would be an absurd result, and as such it 
is not a reasonable construction of 38 U.S.C.A. § 5103(a).  
There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice of enactment of the VCAA provided to the 
appellant in May 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice was provided, the RO&IC undertook additional 
development, provided the veteran additional opportunity to 
identify and submit additional evidence, and further 
adjudicated the claims on appeal.  He was also afforded the 
benefit of further examination to address the disabilities at 
issue.  The RO&IC also provided the veteran additional 
supplemental statements of the case which included the 
provisions of the new VCAA law at which time the RO&IC made 
clear that it had considered the new law.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  It appears to the Board that the 
claimant has indeed been notified that he should provide 
or identify any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini, 
supra.

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Service Connection

The veteran contends that his low back disorder is the result 
of his service-connected chronic subluxation of the left 
ankle and left knee strain with arthritis.  

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the CAVC has stated that when a service-connected 
disorder causes an increase in disability to a non-service-
connected condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

A review of the evidence discloses that the veteran injured 
his left ankle in service in August 1967 and that service 
connection has been in effect for the residuals of that 
injury (characterized as chronic subluxation) since 1973.  In 
1994, service connection was established for the veteran's 
left knee disability on the basis that such disability was 
the result of an altered gait caused by the veteran's 
service-connected chronic subluxation of the left ankle.  
38 C.F.R. § 3.310(a).  The veteran now maintains that his 
altered gait has caused disability in his low back.

Low back disability was first clinically reported in August 
1995, when an MRI revealed degenerative disc disease (DDD) at 
L3-L4 and L4-L5 and mild stenosis at L3-L4.  Following VA 
orthopedic examinations in September 1998 and April and 
December 2001, the same examiner concluded that the veteran's 
low back problems were unrelated to his service-connected 
left ankle disability and/or service-connected left knee 
disability.  

Following a VA neurologic examination in December 2001, a 
different VA examiner thought that the veteran's altered 
gait, caused by his service-connected left knee and ankle 
disabilities, explained the veteran's low back pain.  That 
conclusion has been supported by multiple private physicians 
who have treated and/or examined the veteran (see, e.g., 
statements from ADJ, MD, dated from December 2002 through 
June 2003; a report from MN, MD, dated in February 2004; and 
a report from LAK, MD, dated in March 2004).  

Although the sources are diverse (e.g., Dr. ADJ is a 
specialist in peripheral neurophysiology, and Dr. LAK is a 
specialist in rheumatology), the conclusions remain 
remarkably consistent.  Therefore, the Board is of the 
opinion that the evidence supports the veteran's claim for 
service connection for a chronic acquired low back disorder 
diagnosed as DDD and stenosis.  At the very least, the 
evidence is in relative equipoise.  That is, there is an 
approximate balance of evidence both for and against the 
veteran's claim.  Under such circumstances, all reasonable 
doubt is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


Increased Evaluations

The veteran seeks a rating in excess of 20 percent for his 
service-connected chronic subluxation of the left ankle.  He 
also seeks a compensable rating for his service-connected 
left knee disability from February 2, 1994, through October 
28, 2003, and a rating in excess of 10 percent for that 
disorder from October 29, 2003, through the present.  


Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the VA Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2003).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

With respect to the veteran's chronic subluxation of the left 
ankle, entitlement to compensation was established prior to 
the current appeal.  As such, the present (current rating 
period) level of disability is of primary concern.  Although 
the recorded history of a disability is for consideration in 
order to make a more accurate evaluation, see 38 C.F.R. § 
4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Unlike the veteran's chronic subluxation of the left ankle, 
the veteran's left knee strain was service-connected during 
the course of the current appeal.  By a rating action in 
April 1994, the RO&IC granted the veteran's claim of 
entitlement to service connection for that disorder and 
assigned a noncompensable rating, effective February 2, 1994.  
Inasmuch as that was an initial rating award, a practice 
known as "staged" ratings may apply.  That is, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this regard, the Board 
notes that during the course of the appeal, the RO&IC raised 
the rating to 10 percent for the left knee disability.  That 
rating became effective October 29 2003.




The CAVC has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the CAVC 
held that 38 C.F.R. § 4.40 required consideration of factors 
such as lack of normal endurance, functional loss due to pain 
and pain on use, specifically limitation of motion due to 
pain on use including that experienced during flare ups.  The 
CAVC also held that 38 C.F.R. § 4.45 required consideration 
of weakened movement, excess fatigability, and 
incoordination.  Moreover, the CAVC stated that there must be 
a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. §§ 4.10, 4.59.  


Chronic Subluxation of the Left Ankle

The Board notes that there is no DC specifically for the 
purpose of rating chronic subluxation of the right ankle.  
Accordingly, the RO&IC has rated that disability by analogy 
to impairment of the tibia and fibula under 38 C.F.R. 
§ 4.71a, DC 5262.  38 C.F.R. § 4.20 (2003).  A 20 percent 
rating is warranted for malunion of the tibia and fibula with 
moderate knee or ankle disability, while a 30 percent rating 
is warranted for malunion of the tibia and fibula with marked 
knee or ankle disability.

A review of the evidence shows that since the mid-1990's, the 
veteran's left ankle  has been treated/evaluated from time to 
time by VA and by private health care providers.  Indeed, 
from March 1994 through November 2003, he underwent numerous 
VA orthopedic and neurologic examinations.  Such evidence 
discloses that chronic subluxation of the left ankle is 
manifested primarily by complaints of pain and stiffness; 
dorsiflexion from at least zero to 5 degrees; plantar flexion 
from zero to at least 40 degrees; and mild to moderate 
instability.  As a result, he demonstrates a left-sided limp 
and cannot stand or walk for prolonged periods of time.  
Moreover, he wears high top shoes and a left ankle brace and 
takes pain medication.  

Although there is rather recent evidence of some swelling in 
the ankle (see the report of the December 2001 VA 
examination), as well as significant functional limitations 
due to pain and repeated use, the preponderance of the 
evidence discloses that the veteran's strength, deep tendon 
reflexes, and sensation are within normal limits.  Moreover, 
there is no evidence of malunion of the tibia and/or fibula, 
atrophy, heat, discoloration, crepitus, or loss of 
coordination affecting the left ankle.  Finally, there is no 
competent evidence that chronic subluxation of the left ankle 
is productive of any more than moderate impairment.  Absent 
such evidence, chronic subluxation of the left ankle more 
nearly reflects the criteria for a 20 percent rating under 
38 C.F.R. § 4.71a, DC 5262.  

In arriving at this decision, the Board has considered the 
possibility of applying other DC's in rating chronic 
subluxation of the left ankle.  In order to be eligible for a 
schedular rating in excess of 20 percent, however, the 
veteran would have to demonstrate ankylosis of the ankle.  
38 C.F.R. § 4.71a, DC 5270 (2003).  To date, there is no 
competent evidence that the veteran has ankylosis of the left 
ankle due to chronic subluxation.


Left Knee Strain with Arthritis

The veteran's left knee strain with arthritis is rated in 
accordance with the provisions of 38 C.F.R. § 4.71a, DC's 
5003 and 5257.  Under DC 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  

Limitation of knee motion is rated under 38 C.F.R. §§ 4.71a, 
DC 5260 and 5261.  A noncompensable rating is warranted when 
flexion is limited to 60 degrees or when extension is limited 
to 5 degrees.  A 10 percent rating is warranted when flexion 
is limited to 45 degrees or when extension is limited to 10 
degrees.  A 20 percent rating is warranted when flexion is 
limited to 30 degrees or when extension is limited to 15 
degrees.  

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate DC's, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under DC 5003.  In such 
cases, limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating may still be assigned when there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent rating may 
be assigned when there is  X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  The 10 and 20 
percent ratings based on X-ray findings, above, will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, DC 5003, Note 1.

As noted above, also applicable in rating the veteran's 
service-connected left knee disability is 38 C.F.R. § 4.71a, 
DC 5257.  Under that code, a 10 percent rating is warranted 
for knee impairment, manifested by slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
warranted for moderate impairment.  

Evidence on file, dated from February 2, 1994, through April 
4, 2001, shows that the veteran's left knee disability was 
manifested primarily by complaints of pain, occasional flare-
ups, and swelling behind the knee with prolonged walking.  
Reports of VA examinations performed in March 1994, February 
1996, and February 1998, however, show that his range of left 
knee motion was normal (0 - 140 degrees) or nearly so (0 - 
135 degrees).  38 C.F.R. § 4.71, Plate II (2003).  

Moreover, there was no evidence of instability, heat, 
effusion, incoordination, or atrophy.  Indeed, his strength, 
sensation, and deep tendon reflexes were reportedly normal.  
Finally, there was no competent evidence that his service-
connected left knee disability was any more than moderately 
disabling.  Accordingly, from February 2, 1994, through April 
4, 2001, the veteran more nearly reflected the criteria for a 
noncompensable rating.  Therefore, an increased rating is not 
warranted for that period of time.  To that extent, the 
veteran's claim for an increased rating for left knee strain 
with arthritis.

During a VA orthopedic examination on April 5, 2001, the 
veteran reported the onset of progressive pain and stiffness 
in the left knee.  There was profuse swelling and mild 
effusion in the knee, and he was only able to flex the knee 
to 110 degrees.  There was tenderness to deep palpation and 
evidence of fatigability; and testing revealed a tear in the 
medial meniscus.  X-rays of the left knee revealed mild 
subchondral sclerosis; and it was noted that an MRI, taken in 
August 1995, had reportedly shown degenerative changes in the 
medial meniscus.  

More recent evidence, such as the reports of the VA 
examinations performed in December 2001 and November 2003 and 
the February 2004 report from MN, MD, also show that the 
veteran now demonstrates crepitus in the knee, and there 
continues to be evidence of pain and stiffness, mild 
effusion, some weakness in the medial and collateral 
ligament, and fatigability.  Moreover, in November 2003, an 
MRI of the left knee confirmed the presence of mild 
degenerative arthritis.  

Taken together, the evidence dated from April 5, 2001, 
through the present, more nearly reflects mild left knee 
impairment which warrants a 10 percent rating under 38 C.F.R. 
§ 4.71a, DC 5257.  At the very least, the evidence on file 
for the period from April 5, 2001, through October 28, 2003, 
is again in relative equipoise.  Therefore, all reasonable 
doubt is resolved in favor of the veteran.  To the extent 
that the veteran is to receive a 10 percent rating from April 
5, 2001, through October 28, 2003, for his left knee 
disability, the appeal is granted.  To the extent that it 
confirms and continues the 10 percent rating, which became 
effective October 29, 2003, the appeal is denied.

In denying a schedular rating in excess of 10 percent for the 
left knee disability since October 29, 2003, the Board notes 
that the veteran continues to demonstrate full extension in 
the knee, and flexion to at least 80 degrees.  Such 
limitation of motion is noncompensable under 38 C.F.R. 
§ 4.71a, DC's 5260 and 5261.  Although he walks with a left 
sided limp, he has not been prescribed a brace for the left 
knee nor has he been prescribed any aids to ambulation, such 
as crutches, a walker, or a cane.  

Moreover, there remains no competent evidence of heat, 
discoloration, locking, or deformity in the knee; and, 
despite the reports of weakness in the ligaments, there are 
no findings of associated atrophy.  The record also remains 
negative for any evidence of sensory deficits, impaired deep 
tendon reflexes, or incoordination.  Indeed, there is no 
evidence, dated on and after April 5, 2001, which shows that 
the left knee disability is productive of any more than mild 
impairment.  Absent such evidence, there is no schedular 
basis for a rating in excess of 10 percent for the veteran's 
left knee disability, on or after October 29, 2003.  


Extraschedular Considerations

With respect to the veteran's increased rating claims, the 
Board has considered the possibility of referring this case 
to the Under Secretary for Benefits or Director of the VA 
Compensation and Pension (C&P) Service for possible approval 
of an extraschedular rating for chronic subluxation of the 
left ankle and/or for left knee strain with arthritis.  The 
evidence, however, does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating any of those 
disabilities.  38 C.F.R. § 3.321(b)(1) (2003).  Rather, the 
record shows that the manifestations of those disabilities 
are those contemplated by the regular schedular standards.  

Although the veteran reports that in 1991, he was forced to 
stop working as a service station owner, there is no 
competent evidence that he was told to do so by a health care 
provider or examiner.  Moreover, there is no competent 
evidence that he ceased work due solely to chronic 
subluxation of the left ankle, his only service-connected 
disability at the time.  In fact, in September 1998, an 
Administrative Law Judge with the Social Security 
Administration found that despite the veteran's knee and 
ankle disabilities (as well multiple non-service-connected 
disabilities), he could perform various types of employment.  
Similarly, after examining the left ankle in June 2001, MJM, 
DPM, concluded that the veteran's prognosis for seated 
activities was good, so long as his motion was limited.

In this regard, it must be emphasized that the disability 
ratings are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

Although Social Security Administration records now show that 
the veteran is disabled, such disability is not the result of 
chronic subluxation of the left ankle or left knee strain 
with arthritis.  The only evidence to the contrary comes from 
the veteran.  As a layman, however, he is not qualified to 
render opinions which require medical expertise, such as 
quantifying the level of impairment and/or concluding that he 
is unable to work due to a particular disability.  38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, without more, his opinion cannot form the 
basis for a referral to the Under Secretary for Benefits or 
the Director of the VA C&P service for consideration of an 
extraschedular evaluation for the veteran's service-connected 
left knee disability.  Accordingly, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to service connection for a chronic acquired low 
back disorder as secondary to service-connected disability is 
granted.

Entitlement to a rating in excess of 20 percent for chronic 
subluxation of the left ankle is denied.

Entitlement to an initial compensable rating from February 2, 
1994, through April 4, 2001, for left knee strain with 
arthritis is denied.

Entitlement to an increased (compensable) evaluation of 10 
percent from April 5, 2001, through October 28, 2003, for 
left knee strain with arthritis is granted, subject to the 
law and regulations governing the award of monetary benefits.  

Entitlement to a rating in excess of 10 percent from October 
29, 2003, through the present for left knee strain with 
arthritis is denied. 


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In May 2003 the RO&IC issued a VCAA notice letter to the 
veteran in connection with his claim of entitlement to a TDIU 
which was compliant with Quartuccio, supra.

The veteran also seeks entitlement to a TDIU  In large 
measure, such entitlement is predicated on the ratings 
assigned for the veteran's various service-connected 
disabilities.  38 C.F.R. § 4.16 (2003).  Inasmuch as a rating 
has not yet been assigned for the veteran's just granted 
service-connected low back disability, it would be premature 
for the Board to consider the TDIU issue.  

Indeed, the rating to be assigned for the veteran's low back 
disability is inextricably intertwined with the issue of 
entitlement to a TDIU.  Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  If the Board assigned a rating for the veteran's 
low back disability and then considered the TDIU issue prior 
to the RO&IC, it could result in prejudice to the veteran's 
claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
VAOPGCPREC 16-92.  

Moreover, the Board notes that the veteran's service-
connected disabilities are all orthopedic in nature.  There 
must be competent medical authority in the record to 
determine whether the service-connected orthopedic 
disabilities have rendered the veteran unemployable for VA 
compensation purposes.  Accordingly, further development is 
warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  




Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his service-connected DDD 
of the lumbar spine with spinal stenosis, 
chronic subluxation of the left ankle, 
post-traumatic arthritis of the left 
ankle, and left ankle strain with 
arthritis since November 2003.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon including on a fee 
basis if necessary for the purpose of 
ascertaining the current nature and 
extent of severity of service-connected 
low back, left ankle, and left knee 
disabilities as to their combined effect 
on the veteran's ability to work.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

The examiner must be requested to express 
an opinion as to whether the veteran, as 
a result of his service-connected 
disabilities, has been rendered 
unemployable for VA compensation 
purposes.  Any opinions rendered by the 
examiner must be accompanied by a 
complete rationale.




6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should assign a disability evaluation for 
the veteran's now granted service-
connected low back disability, and 
readjudicate the claim of entitlement to 
a TDIU.  In so doing, the VBA AMC should 
document its consideration of the 
applicability of 38 C.F.R. §§ 3.321(b)(1) 
as well as Fenderson v. West, 12 Vet. 
App. 119 (1999).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for a TDIU, and may result in a denial.  38 C.F.R. 
§ 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



